Citation Nr: 0934417	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability, 
characterized as gouty arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1975.  His claims folder has been rebuilt.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In October 2007, the Veteran presented testimony before a 
Veterans Law Judge via videoconference.  A copy of the 
hearing transcript is of record and has been reviewed.

In December 2007, the Board remanded the case for further 
development.  The case has since returned to the Board for 
further appellate consideration.


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that gouty arthritis of the left knee had its onset in 
service, within the first post service year, or is otherwise 
related to military service.


CONCLUSION OF LAW

Gouty arthritis of the left knee was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA duty to notify was satisfied by way of letters dated in 
June 2005, September 2006, and December 2007 that 
collectively addressed all notice elements.  These letters 
informed the Veteran of what evidence was required to 
substantiate the service connection claim, and the Veteran's 
and VA's respective duties for obtaining evidence.  Also, the 
Veteran has been advised as to how effective dates are 
assigned. See Dingess, supra.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The Veteran's service treatment records are largely 
incomplete.  In 2005, the RO requested such records, however, 
no records were found except for a December 1972 report of 
medical history and associated enlistment examination report.  
Pursuant to the Board's December 2007 remand, efforts were 
made to locate any additional service treatment records from 
the National Personnel Records Center (NPRC), the Moncrief 
AMC, and the Womack AMC, however no additional records were 
located.  The Board finds that additional efforts to locate 
the record would be futile given the thorough, yet 
unsuccessful search.  Given the missing records, the Board 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit of the doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Therefore, in addition to the December 1972 report of medical 
history and enlistment examination report, the rebuilt claims 
folder contains VA medical evidence, private medical 
evidence, records from the Social Security Administration, 
and the Veteran's contentions.  Also, the Veteran was 
afforded a VA medical examination in conjunction with this 
claim, and he testified at a videoconference hearing in 
October 2007.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection Claim

The Veteran is seeking service connection for a left knee 
disability, characterized as gouty arthritis.  He asserts 
that he developed his current left knee disability as a 
result of his participation in parachute jumps during 
service.  His service personnel records show that he was 
enlisted with the 82nd Airborne Division, and was awarded a 
Parachute Badge.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2008).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In this case, medical evidence confirms a current diagnosis 
of gouty arthritis of the left knee, thereby satisfying the 
first element of a service connection claim.  

However, there is no evidence of an in-service injury to the 
left knee.  In this regard, the available service treatment 
records consist of enlistment examination reports, which are 
negative for left knee problems.  The remaining evidence of 
does not show an injury to the left knee. 

In addition to reporting an in-service knee injury, the 
Veteran asserts that he was treated for left knee problems 
shortly after service in 1976 at the VA Medical Center in 
Jackson, Mississippi; however, there are no records from that 
facility reflecting left knee problems.  A left knee 
disability is not shown in the record until 2004; 
specifically, private treatment records from Dr. S. Harless 
beginning in 2004 show a diagnosis of gouty arthritis of the 
left knee.  In a May 2006 letter, Dr. Harless indicates that 
the Veteran had end-stage gouty arthritis, in pertinent part. 

X-rays of the left knee taken in conjunction with the May 
2007 VA examination is the first evidence showing actual x-
ray evidence of mild arthritic changes, despite earlier 
diagnoses of gouty arthritis.  As there is no evidence of 
arthritis within the first post-service year, arthritis may 
not be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309 (2008).  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disability (including his 
report of left knee problems since his claimed injury in 
service).  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical 
disability or render an opinion as to the cause or etiology 
of any current disorder (i.e. that his current disability is 
related to service) because the record does not show that he 
has the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

While the Veteran contends that he has experienced left knee 
pain since his claimed parachute injury in service, pain does 
not necessarily equate to disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was 
seeking service connection for a neck disability and an 
increased rating for a low back disability.  On the issue of 
service connection, the Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Subsequently, the Federal Circuit dismissed the 
issue of service connection stating it was precluded from 
reviewing the factual determinations of the Board or the 
Court.)  In the present case, there is no suggestion that 
gouty arthritis was present in service or for many post 
service years.  The lengthy period without treatment also 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

There is also no evidence of a nexus between the current 
gouty arthritis of the left knee and service.  In fact, after 
having the opportunity to review the claims folder and 
examining the Veteran, a May 2007 VA examiner explained that 
gouty arthritis is caused by an inborn error of metabolism in 
the synthesis of the essential amino acid, purine.  The 
examiner indicated that gouty arthritis is not caused by 
trauma, therefore it cannot be due to the claimed in-service 
left knee injury.  This medical report undermines the 
Veteran's theory that gouty arthritis had its onset following 
a knee injury during service.  The May 2007 VA opinion does 
not support the claim, and the record does not contain a 
contrary medical opinion.

For the reasons discussed above, the Board concludes that a 
left knee disability characterized as gouty arthritis was not 
incurred in or aggravated by service, and arthritis may not 
be presumed to have been incurred therein.  The benefit-of- 
the-doubt doctrine has been considered, however, as the 
preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A § 5107(b); 
see also Gilbert, supra.


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


